ORDER
PER CURIAM.
Christopher A. Johnson (Father) appeals from the trial court’s denial of his Motion to Modify Judgment and Decree of Dissolution as to custody, visitation, and child support with respect to his children, Kyle Louis Jazz Johnson and Adrianna Taylor Johnson. Father also appeals the trial court’s partial grant of Cheryl A. Johnson’s (Mother) Cross-Motion to Modify, ordering Father to pay Mother an increased amount of monthly child support.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no prec-edential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment. We affirm the judgment pursuant to Rule 84.16(b).